Citation Nr: 0510232	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of a bilateral hearing loss disability, 
currently rated as 0 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant had active service from November 1951 to August 
1953 and from December 1955 to October 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   


FINDINGS OF FACT

1.  The appellant's hearing loss disability is manifested by 
an average puretone threshold of 41 decibels on the right and 
41 decibels on the left.  Discrimination ability is 96 
percent correct on the right and 96 percent correct on the 
left.

2.  The appellant's service-connected disabilities are 
tinnitus, rated as 10 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling; a 
bilateral hearing loss disability, rated as 0 percent 
disabling, and a scar on the left lower leg, rated as 0 
percent disabling.  His combined evaluation is 20 percent.  

3.  The appellant does meet the schedular criteria for TDIU.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is no more than 0 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  There are VA examinations of 
record.  38 C.F.R. § 3.326.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The AOJ issued a supplemental statement of the case in 
January 2005.  Thus, in sum, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claims.  The claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what the claimant could do to help the 
claims and notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examinations are on file.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2004).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2004).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2004).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Hearing Loss Disability

Factual Background

The appellant underwent a VA audiological evaluation in 
January 2001.  The pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
30
65
60
LEFT
10
25
65
65

Average puretone threshold was 41 decibels on the right ear 
and 41 decibels on the left.  Discrimination ability was 96 
percent correct on the right and 96 percent correct on the 
left.  The pertinent diagnosis was symmetric moderate noise-
induced high frequency sensorineural hearing loss, with good 
word recognition.  

Service connection for a bilateral hearing loss disability 
was established in a March 2002 rating decision, and a 0 
percent evaluation was assigned.  Acoustic trauma during 
service was noted.  

A February 2002 VA outpatient treatment record notes high 
frequency moderately severe sensorineural hearing loss.  

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a bilateral hearing loss disability.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 0 percent for a bilateral hearing loss disability 
is warranted at any time during the appeal period.  We 
conclude that the disability has not significantly changed 
and that a uniform rating is warranted.  

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examination during the appeal period.  In January 2002, 
examination showed an average puretone threshold of 41 
decibels on the right and 41 decibels on the left.  
Discrimination ability was 96 percent correct on the right 
and 96 percent correct on the left.  Those results constitute 
Level I hearing on the right and Level I hearing on the left.  
See 38 C.F.R. § 4.85 (2004); 38 C.F.R. § 4.87 (2004).  When 
combined, the result is a 0 percent disability evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record also establishes that each of the tested 
frequencies is not 55 decibels or worse.  In addition, 
puretone threshold is not 70 or more at 2000 Hertz.  
Consequently, application of the 38 C.F.R. § 4.86 criteria is 
not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  

II.  TDIU

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  Disabilities 
subject to compensation are tinnitus, rated as 10 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 10 
percent disabling; a bilateral hearing loss disability, rated 
as 0 percent disabling, and a scar on the left lower leg, 
rated as 0 percent disabling.  His combined evaluation is 20 
percent.  Therefore, the appellant does not meet the minimum 
jurisdictional threshold (a single disability rated as 60 
percent disabling or two or more disabilities with at least 
one of the disabilities rated as 40 percent disabling and a 
combined rating of 70 percent or more) for the award of TDIU.  
Accordingly, neither the AOJ nor the Board may grant the 
benefit sought without referral to the Director, Compensation 
and Pension service, for extraschedular consideration.  This 
case, however, does not warrant referral for consideration of 
an extraschedular TDIU.  

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  He 
has presented no evidence of frequent periods of 
hospitalization due to such disability.  38 C.F.R. § 3.321.  
He has presented no evidence of marked interference with 
employability due to such disability.  Thus, a referral is 
not warranted.

The Board is fully aware that the appellant has many other 
medical problems.  The Board, however, may not consider the 
extent of such nonservice-connected impairment or his age in 
determining whether a TDIU should be granted.  38 C.F.R. 
§ 4.14.  


ORDER

A compensable evaluation for a bilateral hearing loss 
disability is denied.  

A total rating for compensation on the basis of individual 
unemployability is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


